Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 03/25/2020:
Claims 1-14 have been examined.
Claims 1, 3-4, 8 and 13 have been amended by Applicant.
Claims 1-14 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Gennadiy Vinokur (Reg. No.: 54,513) in a telephone interview on 04/20/2022, and in the following electronic communication on 04/21/2022. The application has been amended as follows: 
In the claims: 
1. (currently amended) A control system for controlling a motion of a vehicle, comprising: a processor; and a memory having instructions stored thereon that, when executed by the processor, cause the control system to: 



submit the measurements to [[the]] a multi-head neural network to prediction of a future motion of an object, wherein the multi-head neural network includes a feature extraction network connected to a cell classification head, a motion prediction head, and a current motion state estimation head jointly trained with each other; 


3. (currently amended) The control system of claim 2, wherein the 
4. (currently amended) The control system of claim 2, wherein the 
8. The control system of claim 7, wherein the output of each STC block is processed with a temporal pooling that preserves [[the]] a largest value across temporal dimension of the output of the STC block to shrink the temporal dimensions of the output into one.
13. A method for controlling a motion of a vehicle, comprising: 
accepting measurements of an environment; 
generating, from the measurements, an extended bird's eye view (BEV) image having a set of pixels carrying an information about objects in the environment, wherein a pixel in the set of pixels is associated with a time sequence of future positions of the pixel in subsequent time steps representing a prediction of a future motion of an object, wherein the extended BEV image is generated via a multi-head neural network including a feature extraction network connected to a cell classification head, a motion prediction head, and a current motion state estimation head jointly trained with each other; and 
producing a motion trajectory of the vehicle using the extended BEV image; and 
controlling an actuator of the vehicle based on the motion trajectory.	

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Wang (US 20190383945A1) and Naphade (US 20190294869A1) taken either individually or in combination with other prior art of Herman (US 20200218910A1), Mehta (US 20200207375A1), YAMAMOTO (US 20200082185A1), Englard (US 20190113927A1), Du (US 20190052842A1) and Lu (US 20140085472A1), who describe systems, methods, and devices for autonomous vehicle localization using a Lidar intensity map; a system configured to generate a map embedding using a first neural network and to generate an online Lidar intensity embedding using a second neural network; the map embedding based on input map data comprising a Lidar intensity map, and the Lidar sweep embedding based on online Lidar sweep data; the system further configured to generate multiple pose candidates based on the online Lidar intensity embedding and compute a three-dimensional (3D) score map comprising a match score for each pose candidate that indicates a similarity between the pose candidate and the map embedding; the system further configured to determine a pose of a vehicle based on the 3D score map and to control one or more operations of the vehicle based on the determined pose; AND a set of object trajectories that may be determined based at least in part on sensor data representative of a field of view of a sensor; the set of object trajectories that may be applied to a long short-term memory (LSTM) network to train the LSTM network; an expected object trajectory for an object in the field of view of the sensor that may be computed by the LSTM network based at least in part an observed object trajectory; by comparing the observed object trajectory to the expected object trajectory, a determination that may be made that the observed object trajectory is indicative of an anomaly.
In regards to claims 1-14, Wang (US 20190383945A1) and Naphade (US 20190294869A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
submitting the measurements to a multi-head neural network to generate an extended bird’s eye view (BEV) image having a set of pixels carrying information about objects in the environment based on the measurements, wherein a pixel in the set of pixels is associated with a time sequence of future positions of the pixel in subsequent time steps representing a prediction of a future motion of an object, wherein the multi-head neural network includes a feature extraction network connected to a cell classification head, a motion prediction head, and a current motion state estimation head jointly trained with each other; 
producing a motion trajectory of the vehicle using the extended BEV image.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662